Citation Nr: 1638047	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-11 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to May 5, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Navy from September 1943 to March 1946.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from August and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Although the Veteran's ischemic heart disease claim was certified to the Board as a claim to reopen based on new and material evidence, the Board has interpreted the claim as one for entitlement to service connection.  See 38 C.F.R. § 3.156(b).  In an August 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for heart/ischemic heart disease, including as secondary to the service-connected PTSD.  In November 2011, the Veteran submitted a statement from Dr. T.C. which opined that that the Veteran's heart conditions were related to his PTSD.  As new and material evidence was received within one year of the August 2011 rating decision, the rating decision was not final.  In December 2011, the RO issued a rating decision which again denied the Veteran's claim.  The Veteran filed a timely Notice of Disagreement and perfected his appeal.  

The regulation governing withdrawal of appeals, is clear and unequivocal.  See 38 C.F.R. § 20.204.  A withdrawal may be made by an appellant or authorized representative, must be in writing (unless on the record at a hearing), must identify the veteran and appellant if other than the veteran, must include veteran's file number, must state the appeal is withdrawn (if the appeal involves multiple issues the withdrawal must specify that the appeal is withdrawn in its entirety or list the issues withdrawn), must be filed at the AOJ (unless the appellant has been notified that the file was transferred to the Board), and is effective when received by the AOJ (or the Board in a case in which the appellant was notified of file transfer to the Board).  38 C.F.R. § 20.204 (a), (b)(1)-(3).  Here, in a June 2014 Report of General Information report, a representative from the RO noted that he had a telephone conversation with the Veteran and that the Veteran expressed his desire to withdraw his appeal for his heart claim.  The RO subsequently sent the Veteran a letter informing him that his claim had been withdrawn.  However, as the regulations state, the Veteran or his representative must submit the request to withdraw in writing or orally at a hearing.  Since the Veteran did not express his intent to withdraw in either writing or at a hearing, the Board finds that the criteria for withdrawal have not been met and the claim for entitlement to service connection for ischemic heart disease is still on appeal. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 5, 2014, the Veteran was service-connected for PTSD, rated as 70 percent disabling; bilateral hearing loss, rated as 50 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined rating was 90 percent.

2.  Prior to May 5, 2014, the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a finding of a TDIU have been met prior to May 5, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim of entitlement to TDIU, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412   (2004).

II.  Total Disability Rating

The Veteran contends that he is entitled to a TDIU prior to May 5, 2014.  Specifically, he contends that he has been entitled to a TDIU since May 2013.  See July 2014 VA Form 21-4138.

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Prior to May 5, 2014, the Veteran was service-connected for PTSD, rated as 70 percent disabling; bilateral hearing loss, rated as 50 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined rating of 90 percent met the threshold requirement of 38 C.F.R. § 4.16 (a).

VA mental health treatment records indicate that the Veteran suffered from frequent bouts of road rage, increased nightmares, night sweats, sleepless nights, anger management issues, loss of energy, no ambition, difficulty with flashbacks, hypervigilence. 

A July 2011 VA examination indicated that the Veteran did not get along with many people, with the exception of his wife and son - and sometimes not even his wife.  He experienced recurrent thoughts about service; difficulty sleeping; exaggerated startle response, difficulty managing anger and symptoms of hypervigilence.  His wife reported that the Veteran slept with a gun and had experienced homicidal ideations.  The Veteran also experienced difficulty adapting to stressful circumstances, including work and work-like settings.  His GAF score was a 52.  He reported retiring after working for 30 years and also due to other non-service-connected disabilities, including due to his heart, back and diabetes disabilities. 

In a May 2010 VA audiological examination, the Veteran reported symptoms of poor hearing and constant roaring in both ears.  His hearing had worsened since his previous examination and his rating increased from 40 percent to 50 percent disabling. 

In various telephone conversations with RO representatives, the Veteran had difficulty understanding the representative and asked him to repeat himself several times. 

On the Veteran's September 2011 and April 2014 VA Forms 21-8940, he indicated that he last worked as a pipe fitter for Mobil Oil from 1953 to 1987.  His highest education is one year of high school and he did not obtain any additional education or training thereafter, other than a GED.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that he was unable to obtain and maintain substantially gainful employment prior to May 5, 2014.  The Veteran has limited educational education, only ninth grade, and has worked only in one profession for thirty years.  He has only worked as a pipe fitter and has no qualifications for a sedentary position.  His limited educational background prevents him from being qualified for more skilled work.  His PTSD symptoms cause him to have difficulty sleeping; bouts of road rage, which may be directed at other employees when he is angry, nightmares and difficulty sleeping, which would interfere with his ability to safely carry out tasks.  His hearing disability causes him to have great difficulty understanding speaking voices, a quality that is quite important in most positions.   The Board finds that the weight of the evidence, lay and medical, demonstrates that there are no jobs that the Veteran would be able to secure or maintain based on these circumstances and the other symptoms and the severity thereof during the period of time covered by this claim. 

There is evidence that some of the Veteran's non-service connected disabilities may have prevented him from maintaining substantially gainful employment.  The Board may not consider his non-service-connected disabilities in its analysis of entitlement to a TDIU. While the evidence reflects that the Veteran's heart, back and diabetes disabilities may have caused some occupational impairment, there is independent evidence that the Veteran's service-connected PTSD and hearing loss rendered him unable to secure or follow a substantially gainful occupation prior to May 5, 2014.

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU, prior to May 5, 2014.  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to his service-connected disabilities, the Veteran was unable to obtain or retain substantially gainful employment.


ORDER

Entitlement to a TDIU, prior to May 5, 2014, is granted, subject to regulations applicable to the payment of monetary benefits. 


REMAND

In a March 2012 VA Form 21-4138, the Veteran stated that he received Social Security benefits.  The August 2011 rating decision and April 2012 Statement of the Case indicate under the evidence section that "Social Security Administration system information" was considered.  However, no SSA records have been associated with the Veteran's electronic claims folder.  The Court of Appeals for Veterans Claims (Court) has held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Accordingly, the Veteran's SSA records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


